Exhibit 10.60
December 26, 2008
Vickie Motte
[Address]
Re:      First Amendment to Offer of Employment
Dear Vickie:
     This letter amends the terms of the Offer of Employment (the “Agreement”)
dated as of September 19, 2008, by and between La Jolla Pharmaceutical Company
(“LJPC”) and you as set forth below. Capitalized terms not defined herein shall
have the meaning specified in the Agreement.
     1. The seventh paragraph of the Agreement is hereby deleted in its entirety
and replaced with the following:
“If your employment is terminated by Company for other than Cause, you will
receive a severance amount equal to 6 months of your then current base salary,
which will be paid on the first payroll date that occurs 30 days after the date
of termination of service, provided you sign a separation agreement in a form
acceptable to Company, including a complete release of claims within 21 days of
the date of termination of service and you do not revoke the release. For
purposes of this offer letter, “Cause” shall mean your employment is terminated
for dishonesty, misconduct, failure or inability to perform your job duties
(with reasonable accommodation, if required by law), or other conduct that has a
material adverse effect on the name or public image of Company.”
     2. Except as amended herein, the Agreement is hereby confirmed in all other
respects and nothing contained herein shall be deemed a waiver of any right or
abrogation of any obligation otherwise existing under the Agreement except to
the extent specifically provided for herein.

 



--------------------------------------------------------------------------------



 



Vickie Motte
Page 2
     Please indicate your acceptance of this amendment to the Agreement by
signing the enclosed copy of this letter and returning it to me.

                  La Jolla Pharmaceutical Company    
 
           
 
  By:
Name:   /s/ Deirdre Y. Gillespie, M.D.
 
Deirdre Y. Gillespie, M.D.    
 
  Title:   President and Chief Executive Officer    

     
Accepted and agreed:
   
 
   
/s/ Vickie Motte
 
Vickie Motte
   

 